EXHIBIT 10.2

FIRST AMENDMENT TO
THE CHEESECAKE FACTORY INCORPORATED
AMENDED AND RESTATED YEAR 2000 OMNIBUS PERFORMANCE STOCK
INCENTIVE PLAN

[ADOPTED BY THE BOARD OF DIRECTORS OF THE CHEESECAKE
FACTORY INCORPORATED ON NOVEMBER 28, 2006]

The Cheesecake Factory Incorporated Amended and Restated Year 2000 Omnibus
Performance Stock Incentive Plan, as adopted at The Cheesecake Factory
Incorporated 2004 Annual Meeting of Stockholders (the “2000 Plan”) is amended as
provided herein and except as so amended, the 2000 Plan remains in full force
and effect.

1.               Article VI, Section 6.2 of the 2000 Plan is amended and
restated in its entirety to read as follows:

6.2  PURCHASE PRICE. The price (the “Option Price”) at which each share of
Common Stock may be purchased shall be 100% of the Fair Market Value of the
shares of Common Stock on the Grant Date.

If the Common Stock is listed on any established stock exchange or
over-the-counter market, the Fair Market Value of a share of Common Stock shall
be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.  Unless otherwise provided by the Board, if there is
no closing sales price (or closing bid if no sales were reported) for the Common
Stock on the date of determination, then the Fair Market Value shall be the
closing selling price (or closing bid if no sales were reported) on the last
preceding date for which such quotation exists.  In the absence of such markets
for the Common Stock, the Fair Market Value shall be determined by the Board in
good faith.


--------------------------------------------------------------------------------